Citation Nr: 0816003	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbar disc syndrome. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1964 to February 
1968, with over 16 years of prior active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office 
(RO), which adjudicated the issues on appeal. 

In July 2007, the veteran appeared at a video-
conference hearing at the RO before the undersigned 
acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file. 

In addition to the three issues on appeal, the veteran 
also appealed a claim for service connection for 
tinnitus.  In a March 2007 rating decision, the RO 
granted service connection for tinnitus.  Since this 
determination constitutes the full grant of the 
benefits sought, this claim is no longer at issue 
before the Board.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997) (indicating the veteran must 
separately appeal downstream issues such as the initial 
disability rating and effective date assigned for his 
just service-connected disability).

During his hearing, the veteran raised the claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  As this matter has not been 
prepared for appellate review, it is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for 
bilateral hearing loss, a rating in excess of 20 
percent for lumbar disc syndrome, and a rating in 
excess of 10 percent for residuals of a left ankle 
fracture are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied 
service connection for hearing loss on the basis that 
this condition was not shown in service.

2.  The evidence received since the August 2002 rating 
decision indicates that the veteran has a hearing loss 
disability for VA purposes as a result of acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  Evidence submitted since the August 2002 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.156, 3.159 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection 
for hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection 
for hearing loss since an unappealed August 2002 rating 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 
(Fed. Cir. 1996).

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first element of a current 
disability, before service connection may be granted 
for hearing loss, that loss must be of a particular 
level of severity.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current 
disability is related to service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  The threshold for normal hearing 
is from zero to 20 decibels and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing 
Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 
C.F.R. § 3.385.

The RO initially denied service connection for hearing 
loss in a rating decision dated in August 2002.  The 
only relevant evidence at that time included the 
veteran's service medical records, none of which made 
any reference to a hearing loss disability for VA 
compensation purposes.  The RO pointed out that 
audiometric testing during his separation examination 
in November 1967 did not show a hearing loss 
disability.  For example, testing in the right ear 
revealed a 5-decibel loss at the 500, 1000, and 2000 Hz 
levels, and a 10 decibel loss at the 4000 Hz level.  
Testing in the left ear also revealed a 5-decibel loss 
at the 500, 1000, and 2000 Hz levels, and a 25-decibel 
loss at the 4000 Hz level.

Based on the service medical records, the August 2002 
rating decision denied service connection for hearing 
loss on the basis that the record did not show 
audiometric findings which meet the criteria for a 
grant of service connection for defective hearing.  The 
veteran was notified of the August 2002 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within 
one year of notification.  Therefore, the August 2002 
rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In July 2005 the veteran attempted to reopen his claim 
for service connection for hearing loss.  Under VA law 
and regulation, if new and material evidence is 
presented or secured with respect to a final decision, 
the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108. 
When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence 
presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with 
previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot 
be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, 
supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining 
whether there is a basis for reopening the veteran's 
claim is evidence that has been added to the record 
since the final August 2002 rating decision.  Since 
that decision, medical evidence now shows that the 
veteran has a bilateral hearing loss disability for VA 
purposes.  A February 2007 VA audiological examination 
report lists an 80-decibel loss at all Hz levels in the 
right ear, and a decibel loss of at least 25 at all Hz 
levels in the left ear.  

This examination report is new since it did not exist 
at the time of the August 2002 rating decision.  In 
addition, this reports is probative of the central 
issue in this case as to whether the veteran has a 
hearing loss disability for VA purposes.  Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  

In addition to a current hearing loss disability, the 
veteran has also submitted evidence that this 
disability may be related to acoustic trauma in 
service. In a January 2006 note, J. Baldwin, M.D. 
wrote: "Has been in service and under heavy artillery 
units.  He has suffered hearing loss."  Since this 
opinion clearly suggest a nexus or relationship between 
the veteran's current hearing loss disability and 
service, it is also material to the central issue in 
this case.  Hodge, 155 F.3d at 1363.  

In conclusion, the Board finds that these records are 
new as they did not exist at the time of the August 
2002 rating decision and are not cumulative of any 
other evidence at that time.  In addition, these 
records are probative of the central issue in this case 
as to whether the veteran currently has a hearing loss 
disability as a result of service.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the August 2002 rating decision; thus, 
the claim for service connection for bilateral hearing 
loss must be reopened.  It is important for the veteran 
to understand that the standard for reopening a claim 
is low and does not necessarily indicate that the claim 
will be finally granted.


ORDER

The petition to reopen the claim for service connection 
for bilateral hearing loss is granted, subject to the 
further development of this claim on remand.



REMAND

The Board finds that additional development is needed 
before it can adjudicate the issues of entitlement to 
service connection for bilateral hearing loss, a rating 
in excess of 20 percent for lumbar disc syndrome, and a 
rating in excess of 10 percent for residuals of a left 
ankle fracture. 

With respect to his increased-rating claims, the Board 
finds that the veteran must receive proper notification 
in compliance with the Veterans Claims Assistance Act 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores, 22 Vet. App. at 39-40.  
Also, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied 
by demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must 
also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board also finds that the veteran should be 
afforded a VA examination to determine whether his 
bilateral hearing loss disability is related to 
acoustic trauma in service.  His DD Form 214 shows that 
he was a Field Artillery Senior Sergeant and that he 
was awarded Bronze Star Medal with "V" Device, 
thereby indicating that he participated in combat 
against an enemy force while on active duty.  It must 
therefore be presumed that he was exposed to acoustic 
trauma while on active duty.  See 38 U.S.C.A.        § 
1154(b); 38 C.F.R. § 3.304(d).  The February 2007 VA 
audiological examination report also shows that the 
veteran has a current hearing loss disability.  
Therefore, the crucial issue in this case is whether 
there is competent medical evidence of a nexus between 
the veteran's bilateral hearing loss disability and his 
in-service acoustic trauma. 

The Board notes that Dr. J. Baldwin's January 2006 note 
indeed suggests that the veteran's hearing loss is 
related to in-service acoustic trauma.  
However, the Board is unable to grant the veteran's 
claim based on Dr. Baldwin's opinion because it was not 
based on a review of the claims file and has not been 
supported by any rationale.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran). 

Nevertheless, Dr. Baldwin's opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the 
question as to whether the veteran's bilateral hearing 
loss is related to service.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is 
therefore needed to resolve this issue.  In particular, 
the veteran should be afforded a VA audiological 
evaluation to determine whether it is at least as 
likely as not that his bilateral hearing loss is 
related to service.

Lastly, the Board finds that the veteran should be 
afforded a VA examination to determine the current 
severity of his service-connected low back and left 
ankle disabilities.  During his recent hearing, the 
veteran testified that his back and left ankle 
disabilities had significantly worsened since they were 
last examined by VA in August 2005 and August 2002, 
respectively.  Therefore, the Board finds that the 
veteran should be afforded  VA examination to determine 
the current severity of these disabilities.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately 
support the decision in an appeal for an increased 
rating). 

Accordingly, the case is REMANDED for the following 
action:

1.  The RO/AMC should issue a 
letter in connection with the 
veteran's increased-rating claims 
for his lumbar disc disease and 
residuals of a fracture of the left 
ankle, which should include the 
following: 

(i) notify the claimant that to 
substantiate a claim the claimant 
must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life; 

(ii) provides him with the 
appropriate Diagnostic Codes for 
rating lumbar disc syndrome 
(Diagnostic Code 5243) and 
residuals of a left ankle fracture 
(Diagnostic Codes 5271);

(iii) notify the claimant that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of 
a particular disability from 
noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and 
duration, and their impact upon 
employment and daily life; and 

(iv) provide examples of the types 
of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are 
relevant to establishing 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization 
records, medical statements, 
employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.

2.  The veteran should be afforded 
a VA audiological examination to 
determine whether his bilateral 
hearing loss is related to service 
as opposed to post-service noise 
exposure.  The examiner should 
review the claims folder and record 
the veteran's history of noise 
exposure both during and after 
service.  Following an audiological 
evaluation and a review of the 
record, the examiner should offer 
an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
current hearing loss disability is 
related to noise exposure during 
the veteran's periods of service.  
A complete rationale for any 
opinion expressed must be provided.

3.  The RO should arrange for an 
appropriate physician to examine 
the veteran to assess the current 
severity of his lumbar disc 
syndrome.  Any indicated studies 
should be performed and the 
examination report should comply 
with all AMIE protocols for lumbar 
spine disorders.  The examiner 
should describe the extent of any 
functional loss present in the 
veteran's lumbar spine due to 
weakened movement, excess 
fatigability, incoordination, or 
pain on use.  A complete rationale 
for any opinion expressed must be 
provided.

4.  The RO should arrange for an 
appropriate physician to examine 
the veteran to assess the current 
severity of his residuals of a left 
ankle fracture.  Any indicated 
studies should be performed and the 
examination report should comply 
with all AMIE protocols for an 
ankle disability.  The examiner 
should describe the extent of any 
functional loss present in the 
veteran's left ankle due to 
weakened movement, excess 
fatigability, incoordination, or 
pain on use.  A complete rationale 
for any opinion expressed must be 
provided.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  An appropriate 
period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


